COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  THE CITY OF EL PASO, TEXAS,                                   No. 08-18-00199-CV
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                             327th District Court
                                                  §
  MESA EXECUTIVE PARK, L.P.,                               of El Paso County, Texas Court
                                                  §
  Appellee.                                                    (TC# 2017-DCV-1101)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the unopposed motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Pursuant to the parties’ agreement,

each party will bear its own costs. See TEX.R.APP.P. 42.1(d). We further order that this decision

be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.